PETERS, J.,
concurring in the judgment. As my concurrence in Ihe companion case of Schoonmaker v. Cummings & Lockwood of Connecticut, P. C., 252 Conn. 416, 456, 747 A.2d 1017 (2000), indicates, I disagree that de novo review is the proper standard for judicial scrutiny of any and all arbitral awards raising questions of public policy. Because the public policy issue was squarely presented to the arbitrator in this case, I am *526persuaded that his resolution of the controversy deserves the same deference that we normally afford to arbitral awards.
Whatever the proper test may be, however, I agree with the conclusion reached by the majority opinion. The record before the arbitrator in this case establishes no evidentiary foundation for the contention of the plaintiff, the town of Groton, that David Warren, its employee and a member of the defendant union, United Steelworkers of America, had embezzled funds. In the absence of the requisite evidentiary foundation, we must uphold the arbitrator’s decision setting aside Warren’s discharge.
I respectfully concur in the judgment.